Citation Nr: 1803796	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  10-48 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right and left knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right and left ankle disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right and left hip disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and J. B.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, January 2014, and November 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Portland, Oregon.

In December 2017, the Veteran and J. B., a friend, testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

During the December 2017 Board hearing, the Veteran indicated that he was not represented by counsel or a Veterans Service Representative, but that he was pro se.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.
The issue of service connection for deep venous thrombosis was raised during the December 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of service connection for a right and left knee disability, on the merits;  a right and left hip disability; bilateral hearing loss; and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the December 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the appeal as to the issue of service connection for a right and left ankle disability.

2.  A July 2009 rating decision, in pertinent part, denied service connection for a right and left knee disability; the Veteran did not perfect an appeal of the decision or submit new and material evidence within one year of its issuance.

3.  Evidence received more than one year since the July 2009 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right and left knee disability.

4.  The Veteran's exposure to herbicide agents is presumed; the medical evidence of record is in relative equipoise as to whether he has been diagnosed with ischemic heart disease which is an enumerated presumptive disease associated with herbicide agents exposure.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of service connection for a right and left ankle disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The July 2009 rating decision that denied the claim of service connection for 
right and left knee disability is final.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

3.  New and material evidence having been received, the claim of entitlement to 
 service connection for a right and left knee disability is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for establishing service connection for ischemic heart disease as due to herbicide agent exposure have been met.  38 U.S.C. §§ 1101, 1110, 1116, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw an appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

Here, during the December 2017 Board hearing, the Veteran requested to withdraw the appeal as to the issue of service connection for a right and left ankle disability. 38 C.F.R. § 20.204 (a), (b).  As such, there remain no allegations of error of fact or law for appellate consideration.  The Board has no jurisdiction to review this issue on appeal, and it is dismissed.  38 C.F.R. § 20.202.

Previously Denied Claims

The Veteran's claims for service connection for a right and left knee disability, previously denied by the RO in July 2009 because there was no record showing a chronic disability that was related to the Veteran's period of active service.  At that time, the evidence of record included service treatment records and VA general medical examination report dated in February 2009.

The Veteran did not submit a notice of disagreement within one year of the July 2009 decision, and no relevant evidence was received within the appeal period after the decision.  As such, the decision became final based on the evidence then of 
record.  38 U.S.C. § 7105 (c); cf. 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence added to the claims file more than one year after the July 2009 decision includes a VA examination report dated in July 2013 and the Veteran's testimony at the December 2017 Board hearing.  

The VA examination report dated in July 2013 shows that the Veteran was diagnosed with bilateral osteoarthritis and degenerative joint disease of the knees, right greater than left.  The VA examiner indicated that it was less likely than not that the asserted bilateral knee disability was incurred in or caused by active service.  The VA examiner explained that whereas it was noted that the Veteran complained of symptoms in service, there was no evidence in the record of a chronic condition, and that it could not be stated without resorting to speculation that what documented in the service treatment records was 50 percent of the cause of the Veteran's current osteoarthritis or degenerative joint disease when compared to a cumulative lifetime of use.

During the December 2017 Board hearing, the Veteran testified that he had experienced bilateral knee symptoms during service, and that he has had ongoing symptoms ever since.  He added that the knee symptoms may have been secondary to the service-connected right and left foot disabilities.

The Board finds the above-cited evidence constitutes new and material evidence as it was not previously of record when the prior decision was made and demonstrates that the Veteran has ongoing current knee disabilities.  The additional lay evidence specifically addresses the onset and continuity of the Veteran's asserted symptoms. Thus, because the evidence, taken as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection, it is considered to be new and material evidence.  See Shade, supra; Hickson.  Accordingly, the claim of service connection for a right and left knee disability is reopened with the submission of new and material evidence.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis and cardiovascular-renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).
Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307 (a)(6)(ii).

Ischemic heart disease is among the diseases associated with herbicide exposure for purposes of this presumption, and includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309 (e); 75 Fed. Reg. 53202, 53216 (Aug. 31, 2010).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309 (e), Note 3.

The Veteran contends that he has ischemic heart disease as a result of in-service exposure to herbicides.  The Veteran has verified service in the Republic of Vietnam during the applicable timeframe when herbicides were used and, as such, exposure to herbicides will be presumed.  The relevant question, therefore, is whether the Veteran has a current diagnosis of ischemic heart disease or has some other heart disability that was incurred in or is otherwise related to service.

A hospital discharge summary from Mercy Medical Center dated in July 2014 shows that the examining physician provided a discharge diagnosis of angina chest pain secondary to ischemic heart disease, and coronary angiogram suggestive of mid-left anterior descending myocardial bridging as the cause of angina chest pain.

A VA examination report dated in June 2015 shows that the Veteran was diagnosed with stable angina and hypertensive heart disease.  The examining nurse practitioner concluded that the Veteran's heart disease did not qualify within the generally       accepted medical definition of ischemic heart disease.

During the December 2017 Board hearing, the Veteran and J. P., each testified that four separate physicians had told the Veteran during hospital treatment that he had a heart disability that was the result of ischemic heart disease.

Given the evidence of record, the Board finds that although the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise with regard to diagnosis.  While the VA nurse practitioner has opined against a diagnosis of ischemic heart disease, the private treating physician has opined that the Veteran indeed does have ischemic heart disease.  In essence, the evidence of record contains a difference of professional opinion on the matter at hand.  Moreover, the Veteran is competent to report what his providers told him about his condition.  See Jandreau, 492 F.3d at 1376-77.  Here, the Board can find no adequate basis to reject the evidence that is favorable to the Veteran based on a lack of rationale or expertise of the clinician.  Also, the opinion against the Veteran's claim does not sufficiently address and rule out the discharge diagnosis made at Mercy Medical Center.  

Thus, the Board finds that evidence is at the very least evenly balanced as to whether the Veteran has ischemic heart disease.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Further, the Veteran is presumed to have been exposed during service to an herbicide agent due to his conceded in-country service in Vietnam during the requisite time period.  38 C.F.R. § 3.307 (a)(6)(iii). Accordingly, the Veteran is entitled to service connection for ischemic heart disease on a presumptive basis as due to herbicide exposure.  38 U.S.C. §§ 1116, 5107; 38 C.F.R. §§ 3.102, 3.307(a)(6); 3.309(e).


ORDER

The appeal as to the issue of service connection for a right and left ankle disability, to include as secondary to a service-connected disability, is dismissed.

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a bilateral knee disability is granted, and the claim is reopened

Service connection for ischemic heart disease is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a right and left knee disability, on the merits;  a right and left hip disability; bilateral hearing loss; and tinnitus.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (West 2012); 38 C.F.R. § 3.159(c), (d) (2017).

Bilateral Knee Disability

Having reopened the previously denied claim of service connection for a bilateral 
knee disability, the Board finds that additional development is required prior to further adjudication of the matter.  A service treatment record dated in December 1973 shows that the Veteran was treated for right tibia pain with running without recollection of trauma.  The impression was questionable strain.  A service treatment records dated in June 1975 shows that the Veteran reported a one week history of shin splints in both legs.  It was noted that he had a similar problem two years earlier.  In the December 1978 separation report of medical history, the Veteran indicated that he did not know whether he had arthritis, rheumatism, or bursitis.  He also indicated that he experienced lameness.  The examiner commented that joint symptoms were not suggestive of arthritis.

Following service, a VA general medical examination report dated in February 2009 show that the Veteran reported bilateral knee problems in service that were still bothering him, and that he believed they might be related to the service-connected right and left foot disabilities.  However, there was no relevant diagnosis or opinion as to etiology provided.

The July 2013 VA examination shows a diagnosis of bilateral osteoarthritis and degenerative joint disease of the knees, right greater than left.  The VA examiner indicated that it was less likely than not that the asserted bilateral knee disability was incurred in or caused by active service.  The VA examiner explained that whereas it was noted that the Veteran complained of symptoms in service, there was no evidence in the record of a chronic condition, and that it could not be stated without resorting to speculation that what documented in the service treatment records was a cause of the Veteran's current osteoarthritis or degenerative joint disease when compared to a cumulative lifetime of use.

During the December 2017 Board hearing, the Veteran testified that he had experienced bilateral knee symptoms during service, and that he has had ongoing symptoms ever since.  He added that the knee symptoms may have been secondary to the service-connected right and left foot disabilities.

The Board finds that the July 2013 VA examiner did not provide an explanation for the inability to provide an opinion as to the etiology of the right and left knee disorders; or explain whether the inability was due to the limits of medical knowledge or whether there was additional evidence that would have permitted him to provide the needed opinion.  Hence, the opinion is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, the VA examiner did not discuss the Veteran's reports at the examination and elsewhere, that his current knee symptoms had begun in service and continued to the present.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Bilateral Hip Disability

A service treatment record dated in July 1973 shows that the Veteran was treated for a one month history of symptoms associated with a bruised right hip.  He described ongoing pain.  The assessment was bone bruise of the right hip.  In the December 1978 separation report of medical history, the Veteran indicated that he did not know whether he had arthritis, rheumatism, or bursitis.  He also indicated that he experienced lameness.  The examiner commented that joint symptoms were not suggestive of arthritis.

Following service, a VA general medical examination report dated in February 2009 show that the Veteran reported bilateral hip pain that developed during service in Okinawa and that had gradually worsened.  There was no relevant diagnosis or opinion as to etiology provided.

The July 2013 VA examination shows a diagnosis of bilateral hip trochanteric bursitis.  The VA examiner indicated that it was less likely than not that the asserted bilateral hip disability was incurred in or caused by active service.  The VA examiner explained that whereas it was noted that the Veteran complained of hip bruising in service, there was no evidence in the record of a chronic condition, and that it could not be stated without resorting to speculation that what documented in the service treatment records was a cause in the Veteran's current osteoarthritis or degenerative joint disease when compared to a cumulative lifetime of use.

During the December 2017 Board hearing, the Veteran testified that he had experienced bilateral hip symptoms during service, and that he has had ongoing symptoms ever since.  He added that the hip symptoms may have been secondary to the service-connected right and left foot disabilities.

The Board finds that the July 2013 VA examiner did not provide an explanation for the inability to provide an opinion as to the etiology of the right and left hip disorders; or explain whether the inability was due to the limits of medical knowledge or whether there was additional evidence that would have permitted him to provide the needed opinion.  Hence, the opinion is inadequate.  See Jones, 23 Vet. App. at 382.  Moreover, the VA examiner did not discuss the Veteran's reports at the examination and elsewhere, that his current hip symptoms had begun in service and continued to the present.  See Dalton, 21 Vet. App. at 23.  As such, a new examination is required.  Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr, 21 Vet. App. at 311; Hicks, 8 Vet. App. at 422.


Bilateral Hearing Loss and Tinnitus

The Veteran's September 1970 enlistment report of medical examination shows that clinical evaluation of the ears and drums was within normal limits.  Audiological evaluation showed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
5
LEFT
20
5
0
0
5

A service treatment record dated is August 1972 shows that the Veteran reported 
loss of hearing after shooting his pistol.  He was referred to the Ear, Nose, and Throat Clinic.

A service treatment record dated in May 1975 shows that the Veteran sought treatment as he reported his hearing was not so good.  The provisional diagnosis was loss of hearing.  Following audiometric evaluation one week later, his hearing was said to be within normal limits.  Audiological evaluation specifically showed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
20
15
15
20
25

The Veteran's December 1978 separation report of medical examination shows that clinical evaluation of the ears and drums was within normal limits.  Audiological evaluation showed, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
15
15
LEFT
15
10
0
0
10

In the associated December 1978 separation report of medical history, the Veteran reported that he had experienced hearing loss.

Following service, a February 2009 VA examination report shows that the Veteran reported a history of hearing loss since service in 1970 when an M-16 exploded when he fired it.  Audiological evaluation showed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
55
55
LEFT
10
10
20
60
70

Speech recognition scores were 98 percent in the right ear and 94 percent in the left ear.  The examiner opined that the Veteran's hearing impairment and tinnitus were not caused by or a result of noise exposure during service.  The examiner explained that the Veteran did not have hearing impairment when discharged from service, save the hearing impairment at 6,000 Hertz in the left ear, which he also had when he entered service. 

During the December 2017 Board hearing, the Veteran testified that he had experienced bilateral hearing loss and tinnitus during service, and that he has had ongoing symptoms ever since.

The Board finds that the opinion of the VA examiner is of limited probative value as there was no reference to the August 1972 and May 1975 treatment for reported hearing loss in service, nor did the examiner address the shift in pure tone threshold from 1,000 to 4,000 Hertz during active service.  Moreover, the VA examiner did not discuss the Veteran's reports at the examination and elsewhere, that his current symptoms had begun in service and continued to the present.  See Dalton, 21 Vet. App. at 23.  As such, a new examination is required.  Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr, 21 Vet. App. at 311; Hicks, 8 Vet. App. at 422.

TDIU

As to the issue of entitlement to a TDIU, adjudication is, in part, based on the severity of Veteran's service-connected disabilities and their effective dates.  As the outcome of the foregoing issues directly impacts whether the Veteran meets the criteria for entitlement to a TDIU, the issues are inextricably intertwined.  Thus, the issue of entitlement to TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted right and left knee disabilities.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's 
diagnosed right and left knee disabilities had onset in service, had onset in the year immediately following any period of service, or are otherwise the result of a disease or injury in service, to specifically include the December 1973 treatment for a possible tibia strain and the June 1975 treatment for shin splints?

(b)  Is it at least as likely as not that the Veteran's diagnosed right and left knee disabilities were caused (in whole or in part) by a service-connected disability, to specifically include the service-connected right and left foot disabilities?

(c)  Is it at least as likely as not that the Veteran's diagnosed right and left knee disabilities are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the service-connected right and left foot disabilities?


The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular right or left knee disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted right and left hip disabilities.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's diagnosed right and left hip disabilities had onset in service, had onset in the year immediately following any period of service, or are otherwise the result of a disease or injury in service, to specifically include the July 1973 treatment for a right hip bone bruise?

(b)  Is it at least as likely as not that the Veteran's diagnosed right and left hip disabilities were caused (in whole or in part) by a service-connected disability, to specifically include the service-connected right and left foot disabilities?

(c)  Is it at least as likely as not that the Veteran's 
diagnosed right and left hip disabilities are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the service-connected right and left foot disabilities?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular right or left hip disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ shall schedule the Veteran for a VA examination to determine the precise nature and etiology of his asserted bilateral hearing loss and tinnitus.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz , and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.

All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a)  Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385)?

(b)  Does the Veteran have a current diagnosis of tinnitus?

(c)  If the Veteran is determined to have a current diagnosis of a hearing loss disability and/or tinnitus, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to acoustic trauma and the reported hearing loss in August 1972, May 1975, and December 1978.

Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for bilateral hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


